DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments are moot in view of the new rejections below, which were necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 29-33 and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al., US 2013/0205314 in view of Raskin, US 2014/0330132.

21 and 29: Ramaswamy teaches a method comprising:
 a processor [Fig. 9];
determining a first measure of audience engagement with a first portion of the media program [Figs. 3, 4,  paras. 16, 18, 20, 27, 45, 47, 52, 54 et seq., 64, 71, 77, 78, 84, 87];
selecting a first advertisement from a plurality of advertisements based upon the first measure of audience engagement with the first portion of the media program and scheduling the first advertisement for presentation in connection with the media program [Tier One ad selected and presented (i.e. scheduled) for higher engagement, Figs. 3-5, paras. 19, 37, 70, 72, 73, 85, 86].
[paras. 53, 56; claims 3, 13].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, using Raskin’s technique to improve ad targeting in subsequent presentations, increasing value to the advertiser and viewer.  Physiological measurements are a reliable way to detect interest since they are instinctive and not easily manipulated.

22 and 30: Ramaswamy teaches The method of claim 21, further comprising: determining a second measure of audience engagement with a second portion of the media program [Figs. 3, 4, paras. 16, 18, 20, 27, 45, 47, 52, 54 et seq., 64, 71, 77, 78, 84, 87]; 
selecting a second advertisement from the plurality of advertisements based upon the second measure of audience engagement with the second portion of the media program; and scheduling the second advertisement for presentation in connection with the media program [Tier Two ad selected and scheduled (i.e. presented), Figs. 3-5, paras. 19, 37, 70, 72, 73, 85, 86].

23 and 31: Ramaswamy teaches The method of claim 22, wherein the first portion of the media program precedes the second portion of the media program, and wherein selecting the second advertisement is further based on the first measure of audience engagement [engagement is calculated for sequential portions of media; particular time periods can be used, i.e. some will precede others; see looping shown in Fig. 5, paras 71-74, 77, 85].

24 and 32: Ramaswamy teaches The method of claim 21, wherein the first measure of audience engagement is determined according to an average audience engagement belonging to a media [average engagement may be calculated; e.g. sporting event engagement can be determined, paras. 18, 45, 47, 50, 65, 77, 85].

25 and 33: Ramaswamy teaches The method of claim 21, further comprising: determining a reach of the media program [“reach” reads on collective engagement level, paras. 16, 17, 54, 59, 66]; and wherein selecting the first advertisement is further based upon the reach of the media program [Tier is selected based on collective engagement, Figs. 3, 4, paras. 45, 71-73].

Claims 37 and 40. Raskin teaches the method of claim 21, further comprising:
determining a second measure of audience engagement with the first advertisement [e.g. average HR, paras. 53, 56; claims 3, 13];
selecting one of a second portion of the media program or a second advertisement based upon the second measure of audience engagement with the first advertisement [future/second ads are chosen based on engagement with previous/first ad, paras. 53, 56; claims 3, 13]; and
scheduling the one of the second portion of the media program or the second advertisement for the presentation in connection with the media program [ads are targeted/displayed during a program, i.e. presented in connection with the program, paras. 53, 56; claims 3, 13].

Claim 38 and 41: Ramaswamy teaches the method of claim 21, wherein selecting the first advertisement is further based on a second measure of audience engagement with one of a second portion of the media program or a second advertisement [engagement level database stores measurements of collective audience engagement during media (can be media program-specific), paras. 16, 20, 47, 54, 71, 77, 78, 84, 85];
[media having stored engagement data is shown, on either side of a “commercial break,” i.e. the selected ad precedes a portion of the media program used to generate the engagement level, Fig. 5, paras. 54, 71, 77, 78, 84, 85].

Claim 39 and 42: Ramaswamy teaches The method of claim 21, further comprising: presenting the first advertisement in connection with the media program [paras. 16, 20, 47, 54, 71, 77, 78, 84, 85].


Claims 26, 27, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy and Raskin as cited above in view of Ramamurthi et al., US 2008/0027798.  Ramaswamy is silent on maximizing revenue.   Ramamurthi teaches the method of claim 21, wherein selecting the first advertisement from the plurality of advertisements is further based upon maximizing an estimated revenue derived from the media program, either to the advertiser or the service provider (presenting entity) [maximizing expected (i.e. estimated) revenue for either entity, Figs. 1, 5, para. 29].  It would have been obvious before the effective filing date of the claimed invention to combine the references, using Ramamurthi’s selection criteria to increase the profits of the advertiser and provider.   Using this method also assures advertisers that they are getting the most value when they have multiple possible ads within a single Tier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRN/

/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424